DETAILED ACTION

Allowable Subject Matter

Claims 1, 3 and 5-7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 recites, inter alia, wherein the first fastener comprises a first rotation portion, a first shape imitation part and a first fixing part connected in order, the second fastener comprises a second rotation portion, a second imitation part and a second fixing part connected in order, the first rotation portion and the second rotation portion are connected in a rotatable manner, the fastener unit is used for fixing the first fixing part to the second fixing part, wherein the lighting structure further comprises a rotation shaft, the first rotation portion has a third connection hole, the second rotation portion has a forth connection hole, the rotation shaft passes through the third connection hole and the forth connection hole.
	Claims 3, 5, 6, and 7 are allowed based on dependency on allowed independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/J.M.A/Examiner, Art Unit 2875                      

/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875